DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-23, filed November 25, 2020, with respect to the rejection(s) of claim(s) 34, 36-39, 41-45, 47, 48, 50, and 52-58 under 35 U.S.C. 103(a) have been fully considered. Applicant’s remarks concerning Arnault having the pH sensor in an “interior volume” of the stent and are persuasive. It is noted that Arnault places the sensor on the on the outer surface or may be included within a packet or secured within the material of the stent to prevent thrombosis. However, the remarks concerning the stent of Gill and Arnault are not being analogous art are not persuasive. Both Arnault and Gill are stents. Stents are tubular supports placed temporarily inside a blood vessel, canal, or duct to aid healing or relieve an obstruction. With respect to the stent being an esophageal stent, the terms “esophageal” merely specifies the intended use of the stent and does not infer any structural distinction to the stent. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hunter (US 2015/0335290).

Specification
The disclosure is objected to because of the following informalities: page 16, second full paragraph of the disclosure, the item ‘64’ is referred to as both the outer tube AND the inner tube.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 38, 47-48, 50 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (US 2013/0110253) in view of Hunter (US 2015/0335290) with evidence from Majid et al. (The Prevalence of Gastroesophageal Reflux in Patients With Excessive Central Airway Collapse, Chest, Volume 155, Issue 3, 2019, Pages 540-545).
Referring to claim 34, Gill et al. discloses an esophageal stent comprising: a stent body (200) having a proximal portion(202) and a distal portion(204), the stent body including an anchoring structure including a plurality of prongs each extending away from the stent body and towards the distal portion of the stent body(paragraph 65 and 67), wherein the stent is free from prongs extending away from the stent body and towards the proximal portion of the stent body(paragraph 67, discloses the portions 238 disposed in a distally oriented direction); a valve attached to the distal portion of the stent body(250, paragraph 94)). With respect to the stent being an esophageal stent, the terms “esophageal” merely specifies the intended use of the stent and does not infer any structural distinction to the stent.
Gill et al. lacks a detailed description of a pH sensor configured to periodically monitor pH values within a subject within which the stent is positioned, wherein the pH sensor is incorporated within an interior volume of the stent body and a transmitter configured to transmit the monitored pH values such that a gastroesophageal reflux condition of the subject can be assessed. 
Hunter disclose a stent that includes a pH sensor (paragraph 71) that may be incorporated within an interior volume of a stent (note Hunter discloses the use in an esophageal stent, paragraph 8; and paragraph 127) and a wireless means to deliver information from the implantation site to an instrument external to the body (paragraph 17). Hunter specifically notes that it is known to position sensors on the outside, inside or within woven layer of stents (0062). Additionally, Majid et al. evidences that it is well known in the art to measure pH in the esophagus to determine if gastroesophageal reflux is present and this can be done by a pH sensor in direct contact with esophageal fluid. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the stent of Gill et al. to have a pH sensor and transmitter as taught in Hunter placed on the inside of the esophageal stent in order to measure and monitor the pH levels for reflux.
Referring to claim 38, as modified in claim 34 above, Gill et al. discloses wherein the anchoring structure and the stent body are unitary (see Fig. 1).
Referring to claim 47, as modified in claim 34 above, Gill et al. discloses wherein the anchoring structure of the distal portion has a larger diameter than a remainder of the distal portion of the stent body (paragraph 83).
Referring to claim 48, as modified in claim 34 above, Gill et al. discloses wherein the valve and the stent body are capable of being integrated into a single part using overmolding [Applicant should note the product by process claim limitations in that as long as the structure of the product is present, the process by which it is made is not relevant in the product claim recitation].
Referring to claim 50, as applied to claim 34 above, Hunter discloses a power source operably coupled to the pH sensor and at least one of a processor or a data storage unit (paragraph 17). 
Referring to claim 53, as modified in claim 34 above, Gill et al. discloses wherein a diameter of the distal portion of the stent body is approximately equal to an inner diameter of an esophageal sphincter of a patient into which the stent is placed (paragraph 33 and 120).

Claims 41-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. in view of Hunter and further in view of Treacy et al. (EP 2 752 170). 

Referring to claims 41-42, modified Gill et al. discloses a valve, but lacks a detailed description of wherein the valve is a two-way valve or wherein the valve is a split dome valve. Treacy et al. discloses a stent body in the same filed of endeavor, which is a two way valve or a split dome valve (paragraphs 13-14, and valves 26/28) for the purpose of better controlling the flow through the prosthesis that allows for nutrients to flow through while preventing leaking of stomach contents into the mouth. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the valve of Gill et al. to include a two way valve or split dome valve in order to better control the flow through the prosthesis that allows for nutrients to flow through while preventing leaking of stomach contents into the mouth.
Referring to claim 43, as modified above, Treacy et al. discloses wherein the valve has at least one of an antegrade break pressure of 0-15 mmHg, a retrograde belch break pressure of 2-25 mmHg, or a retrograde vomit break pressure of 15-65 mmHg (paragraph 14, discloses the valve being responsive to belching and vomiting, which would include the claimed ranges).
Referring to claims 44-45, Modified Gill et al. lacks a detailed description of the length of the stent body being between 0.5cm and 5.0cm. Treacy et al. provides a range of length for the valves, and additionally states that the length can be varied based on the anatomy of the patient in which the device is to be implanted. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the length of the stent body to be between 2.0 and 3.0cm in order to provide a length sufficient for the patient anatomy and would only require routine skill in the art to optimize the length ranges of the stent.

Claims 36-37, 39 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. in view of Hunter as applied to claim 34 above, and further in view of Niall (WO 2011/073970). 

Referring to claim 36-37, and 39, as modified in claim 34 above, Gill et al. lacks a detailed description of the proximal portion including a second anchoring structure; wherein the anchoring structure and the stent body are separable; and wherein the second anchoring structure of the proximal portion has a larger diameter than the distal portion. Niall teaches a stent with a valve wherein the proximal portion including a second anchoring structure; wherein the anchoring structure and the stent body are separable; and wherein the second anchoring structure of the proximal portion has a larger diameter than the distal portion (Figs. 72-73 and scaffold 605 can be removed from the prosthesis 606, page 30 lines 33-36) for the purpose of providing additional support for the stent structure inside the esophagus. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the stent of Gill et al. to include the additional anchoring features as taught in Niall in order to provide additional support for the stent structure inside the esophagus.
Referring to claim 52, as modified in claim 34 above, modified Gill et al. lacks a detailed description of a grip attached to the proximal portion of the stent body. Niall discloses a grip (612) attached to a proximal portion of the stent body for the purpose of being able to remove or adjust the device. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Gill et al. to include a grip as taught in Niall in order to be able to remove or adjust the device.

Claims 54-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al.(US 2013/0110253) in view of Hunter as applied to claim 34 above, and further in view of Moasser (US 4,417,3600). 

Referring to claims 54-55 modified Gill et al. lacks a detailed description of magnetic or ferromagnetic pairs configured to non-permanently close the distal portion of the stent body and wherein the pairs are attached to respective ends of one or more flaps disposed within the valve. Moasser teaches a valve in the same field of endeavor that includes flaps that comprise magnetic elements (130) connected to flaps in order to regulate opening and closing of the valve in order to provide an atraumatic closer of the valve(Fig. 10, and col. 9 lines 31-46). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the flaps of the valve of modified Gill et al. to include magnetic elements as taught in Moasser in order to regulate the opening and closing of the valve and provide a less traumatic closure.

Claims 56-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (US 2013/0110253) in view of Hunter as applied to claim 34 above, and further in view of Behan (US 2011/0160836).

Referring to claims 56-57 as applied to claim 34 above, modified Gill et al. lacks a detailed description of wherein the anchoring structure is an expandable anchoring structure positioned within the interior volume of the stent body and configured to be expandable such that the prongs pass through a wall of the stent body to anchor the stent and wherein the wall of the stent body is a mesh comprising gaps through which the prongs pass when the anchoring structure expands. Behan discloses an expandable anchoring structure (Figs. 35-36) to be positioned into the interior volume of a stent body .


    PNG
    media_image1.png
    785
    417
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    352
    281
    media_image2.png
    Greyscale



Claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (US 2013/0110253) in view of Hunter and Flores et al. (US 2004/0059243). 

Referring to claim 58, see rejection of claim 34 above. Gill et al. in view of Hunter lacks a detailed description of a stent delivery device configured for placing the esophageal stent within a region of an esophagus, wherein the stent delivery device comprises: an outer tube configured to house the esophageal stent within an inner volume and a distal end of the tube; and an inner tube configured to be received within the outer tube at a proximal end of the outer tube; wherein the inner tube is slidable within the outer tube such that an activation of the inner tube causes a deployment of the esophageal stent. 
Flores et al. teaches delivery device that comprises an outer tube (capture sheath) configured to house a stent (expansion frame 11) within an inner volume and a distal end of the tube; and an inner 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448.  The examiner can normally be reached on MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774